         Case 1:18-cr-00179-JSR Document 308 Filed 01/21/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA,          :
                                   :            18-cr-179-2 (JSR)
          -v-                      :
                                   :            MEMORANDUM ORDER
MALIK GRAY,                        :
                                   :
     Defendant.                    :
                                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

        The Court has received an unsigned, undated letter requesting

compassionate release on behalf of defendant Malik Gray, ECF No.

307.

        In May 2020, Gray sent a letter to the Court requesting

similar relief, and the Court appointed an attorney to represent

him.     Order, ECF No. 272.        Gray’s counsel filed a motion for

compassionate release on August 7, 2020, ECF No. 299.             The motion

contended that COVID-19 poses grave risks to all prisoners and

that Gray faces particularly substantial risks because he has

asthma.      The motion conceded, however, that apart from Gray’s

alleged asthma, he “appears to be an otherwise healthy 23 year

old.”     ECF No. 299, at 11.       The Court denied Gray’s motion for

compassionate release on August 11, 2020.            Memorandum Order, ECF

No. 300.




                                       1
       Case 1:18-cr-00179-JSR Document 308 Filed 01/21/21 Page 2 of 4



      The   Court   construes    this       letter    to     be   a    request    for

reconsideration.1      The letter raises some of the same generalized

coronavirus-related concerns that the Court already rejected as

insufficient    when   it   denied   Gray’s      motion       for     compassionate

release.    It also alleges that Gray has a history of hypertension

and   has   suffered   medical   episodes       in     BOP    custody,     such    as

debilitating headaches and dizziness.                Finally, it alleges that

Gray has already contracted and recovered from COVID-19.2




1 The letter was apparently not drafted by Gray.      It bears no
signature, and the drafter’s handwriting markedly differs from the
handwriting in Gray’s previous letter. Compare ECF No. 307 with
ECF No. 295. This letter also references the Bureau of Prisons’
authority to “process[] requests made by another person on behalf
of an inmate.” ECF No. 307, at 1. The letter does not demonstrate,
however, that this Court may consider a third party’s request. In
some contexts, such as habeas corpus, courts will consider motions
filed by a prisoner’s “next friend.”     See ACLU ex rel. Unnamed
U.S. Citizen v. Mattis, 286 F. Supp. 3d 53, 57 (D.D.C. 2017)
(finding ACLU had “next friend” standing to represent American
citizen detained incommunicado in Iraq). But the first requirement
for “next friend” standing is that “the real party in interest
cannot appear on his own behalf to prosecute the action.” Id.
(quoting Whitmore v. Arkansas, 495 U.S. 149, 163 (1990)). Here,
the unknown drafter has offered no reason to believe that Gray is
unable to submit a letter on his own behalf (as he has already
done).

Because the Court will deny the requested relief for independent
reasons, the Court need not inquire further into who drafted this
letter.   However, the Court cautions that it will not consider
further letters unless they are signed by Gray or by a “next
friend” who demonstrates standing.

2 The letter briefly mentions the Eighth Amendment, but it does
not raise a colorable claim for violation of Gray’s Eighth
Amendment rights.

                                        2
       Case 1:18-cr-00179-JSR Document 308 Filed 01/21/21 Page 3 of 4



      “The standard for granting [a motion for reconsideration] is

strict, and reconsideration will generally be denied unless the

moving party can point to controlling decisions or data that the

court overlooked -- matters, in other words, that might reasonably

be expected to alter the conclusion reached by the court.” Shrader

v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).             The letter

identifies no intervening change in law.                  The only pertinent

intervening changes in fact are that Gray allegedly suffers from

hypertension and that he contracted and recovered from COVID-19.

      The Court is skeptical of the letter’s contention that Gray

has   hypertension   because    that       claim   was   absent   from   Gray’s

counseled motion for compassionate release.              In any event, even if

Gray suffers from hypertension, given his general health and, most

important, his age, the Court is not persuaded that it erred in

denying compassionate release.         Cf. Memorandum Order 3-4, United

States v. Stubbs, Docket No. 18-cr-284-4 (JSR), ECF No. 234 (Jan.

19, 2021) (explaining that, based on present medical evidence,

“obesity and hypertension appear to be substantially less serious

risk factors than age”).

      The other factual change -- that Gray has contracted and

recovered from COVID-19 -- weakens Gray’s argument. While COVID-19




                                       3
         Case 1:18-cr-00179-JSR Document 308 Filed 01/21/21 Page 4 of 4



reinfection is possible, it is rare, at least for months after

recovery.3

     For the foregoing reasons, the request for reconsideration is

denied.

     SO ORDERED.

Dated:       New York, NY                  _______________________
             January 21, 2021              JED S. RAKOFF, U.S.D.J.




3 Heidi Ledford, COVID Reinfections Are Unusual — But Could Still
Help the Virus To Spread, Nature.com, https://www.nature.com/
articles/d41586-021-00071-6 (Jan. 14, 2021) (“Most people who
catch and recover from COVID-19 are likely to be immune for several
months afterwards.”)

                                       4
